226 F.2d 408
Louis C. McCLURE, Trustee in Bankruptcy for Bruce's Juices,Inc., B. J. Products, Inc. and Citrus MeatsCorporation, Appellant,v.PASCO PACKING COMPANY and Earmy Corporation, doing businessas Paramount Canning Company, Appellees.
No. 15462.
United States Court of Appeals Fifth Circuit.
Oct. 28, 1955.

Charles Hamilton Ross, John P. Corcoran, Jr., Tampa, Fla., for appellant.
John M. Allison (of Macfarlane, Ferguson, Allison & Kelly), Sam Bucklew, Chester H. Ferguson, Tampa, Fla., for appellee Pasco Packing Co.
Maynard Ramsey (of Bucklew & Ramsey), Tampa, Fla., for appellee Earmy Corp.
Before HUTCHESON, Chief Judge, and TUTTLE and BROWN, Circuit Judges.
PER CURIAM.


1
Affirmed.  B. F. Avery & Sons Company v. Davis, 5 Cir., 192 F.2d 255.